IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


JAMES MITCHELL,                               : No. 1 MM 2016
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COURT OF COMMON PLEAS OF                      :
DELAWARE COUNTY,                              :
                                              :
                    Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 7th day of March, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.